
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1



AMENDMENT TO LEASE


THIS AMENDMENT TO LEASE ("this Amendment"), made as of the 1st day of May, 2002,
by and between MERIDIAN COMMERCIAL PROPERTIES LIMITED PARTNERSHIP, a Florida
limited partnership, with offices c/o L&J Schmier Management and Investment Co.,
7777 Glades Road, Suite 201, Boca Raton, Florida 33434 (the "Landlord") and
CROSS COUNTRY, INC., a Delaware corporation, with offices at 6651 Park of
Commerce Boulevard, Boca Raton, Florida (the "Tenant"), is based upon the
following


RECITALS:


A.    Landlord as successor to Meridian Properties, a Michigan general
partnership ("Meridian"), is the Landlord and Tenant is the Tenant under a
certain Lease, made as of April 28, 1997 (the "Original Lease") relating to
certain premises consisting of 43,000 rentable square feet located in a building
(the "Building") situated in the Meridian Commerce Center, located at 6651 Park
of Commerce Boulevard (the "Property");

B.    Landlord, as successor to Meridian, is the Landlord under a certain Lease,
dated June 23, 1997 (the "East Apartment Lease") with Florida RS, Inc., a Texas
corporation ("RS"), and TC Residential South Florida, L.P., a Texas limited
partnership ("TC"), with the Tenant's interest thereunder having been
subsequently assigned to East Apartment Management, Inc. ("East Apartment"),
covering 20,472 rentable square feet in the Building (the "Gables Premises");

C.    Landlord, as successor to Meridian, is the Landlord under a certain Lease,
dated March    , 1998 with RS and TC, as Tenant (the "RSTC Lease") covering
6,934 rentable square feet in the Building (the "Coastal Premises"), which RS
and TC subsequently subleased to Coastal Security Systems, Inc. ("Coastal");

D.    Landlord has informed Tenant that East Apartment desires to terminate the
East Apartment Lease and that RS and TC desire to terminate the RSTC Lease and
that Landlord is agreeable to such terminations, provided that Tenant is willing
to lease both the Gables Premises and the Coastal Premises from and after the
effective date of such terminations, upon the terms and conditions hereinafter
set forth; and

E.    Landlord and Tenant have agreed to amend the Original Lease by enlarging
the Demised Premises therein to include both the Gables Premises and the Coastal
Premises, upon the terms and conditions hereinafter set forth,

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby mutually acknowledged, Landlord and Tenant do hereby
acknowledge, confirm and memorialize their mutual understandings in the
following


AGREEMENT:


1.    Article 1 of the Original Lease is hereby amended, so that commencing on
the Expansion Date (as hereinafter defined), the Demised Premises under the
Original Lease shall be enlarged and expanded and the term "Demised Premises"
shall be deemed to combine and subsume the Demised Premises under the Original
Lease (the "Original Demised Premises"), the Gables Premises and the Coastal
Premises and all of the Common Areas in the Building, for a total agreed upon
size of 70,406 rentable square feet. Article 4, Section 2 shall likewise be
amended to reflect such enlarged agreed upon rentable square feet. As used
herein, the term "Expansion Date" shall mean the date(s) on which each of the
Gables Premises and the Coastal Premises are vacated by Gables and Coastal,
respectively, upon which date(s), Landlord shall deliver and turn over exclusive
possession thereof to Tenant.

2.    Landlord shall use reasonable efforts to cause Gables and Coastal,
respectively, to vacate their respective premises, so as to enable Landlord to
deliver and turn over exclusive possession thereof to

--------------------------------------------------------------------------------


Tenant as soon as possible. Upon such delivery and turn over, the Gables
Premises and the Coastal Premises shall each be in broom swept clean condition
and Tenant shall accept possession of both premises in their then existing "as
is" physical condition, subject to the subsequent respective maintenance and
repair obligations of the Landlord and Tenant pursuant to the Original Lease as
amended hereby.

3.    Article 4, Section 1 of the Original Lease is hereby amended, so that
commencing on and as of the Expansion Date for each of the Gables Premises and
the Coastal Premises, the Base Rent payable by Tenant with respect thereto shall
be $15.00 per rentable square foot. Such Base Rent shall be payable in advance
by Tenant to Landlord on a pro-rated basis for the period between the Expansion
Date for the premises being turned over to Tenant and the first day of the next
calendar month, on which date (and on the first day of each and every calendar
month thereafter), the monthly installment of Base Rent for all of the premises
then covered by the Original Lease (including the Original Demised Premises, the
Gable Premises and the Coastal Premises) shall be due and payable, each time by
wire transfer of funds to such account as Landlord shall have designated from
time to time.

4.    Commencing as of May 1, 2003 and continuing on each anniversary
thereafter, the Base Rent payable for each of the Gables Premises and the
Coastal Premises shall be increased, simultaneously with the Base Rent on the
original Demised Premises, by a factor of 3% over the Base Rent payable during
the previous twelve month period, each of which 12 month periods shall hereafter
be deemed a Lease Year under the Original Lease, notwithstanding anything
contained in Article 2, Section 1 of the Original Lease to the contrary.

5.    Tenant hereby exercises its first option to extend the term of the
Original Lease for five (5) additional years, such that the new expiration date
of the Original Lease shall be May 1, 2013. In the event Tenant subsequently
exercises its option to extend the term of the Original Lease for a second
successive five (5) year term, Landlord shall provide Tenant with an option to
extend the term of the Original Lease for a third five (5) year term, upon and
subject to the terms and conditions set forth in Article 3, Section 1 of the
Original Lease.

6.    Inasmuch as the enlargement and expansion of the Demised Premises pursuant
to this Amendment places the entire Building under the Original Lease with
Tenant, Article 3, Section 2 of the Original Lease is hereby deleted and
Article 5 Section 1 is hereby amended to make Tenant's Proportionate Share mean
100%.

7.    Except to the extent amended herein by enlarging the Demised Premises and
increasing the rental obligation of Tenant on account of such enlargement, the
Original Lease is hereby ratified and confirmed by the parties and declared by
them as remaining valid and binding obligations of each of such parties. All
capitalized terms contained in this Amendment that are not expressly defined
herein shall have the same meanings, if any, as are ascribed to such terms in
the Original Lease. This Amendment may be executed by the parties hereto in
separate counterparts, all of which, when taken together, shall constitute one
and the same agreement. No agreement shall exist pursuant to this Amendment
unless and until this Amendment or a separate counterpart hereof is signed by
each of the parties hereto. Facsimile counterparts of this Amendment as executed
by such parties shall be deemed and treated as executed originals for all
purposes.

2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first above written.

    LANDLORD:
 
 
MERIDIAN COMMERCIAL PROPERTIES
LIMITED PARTNERSHIP,
By HSGS, INC.
Its General Partner
 
 
By:
/s/  JEFFREY L. SCHMIER      

--------------------------------------------------------------------------------

Name:  Jeffrey L. Schmier
Title:    President
 
 
TENANT:
 
 
CROSS COUNTRY, INC.
 
 
By:
/s/  JOSEPH A. BOSHART      

--------------------------------------------------------------------------------

Name:  Joseph A. Boshart
Title:    President & Chief Executive Officer

3

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.1


AMENDMENT TO LEASE


RECITALS


AGREEMENT

